Section 5, chapter 245, Public Statutes, provides that "a person doing business in this state . . . may be summoned upon trustee process." It is clear that the purpose of this section is to enable creditors to reach the property of their debtors in the possession of non-residents; and if the language the legislature used is capable of more than one construction, it is probable the one which will promote that purpose was intended. If, therefore, "doing business in this state" is fairly capable of a construction which will include the care of real property, it was probably the legislative intent to include within the operation of the section non-resident landowners having resident agents in charge of their property.
"Business" is a word in common use to describe every occupation in which men engage (Goddard v. Chaffee, 2 Allen 395; People v. Commissioners,23 N.Y. 242; 5 Am.  Eng. Enc. Law 72; 6 Cyc. 260), and it is not only fairly capable of a construction which will include the care of real estate, but is in common use to describe the occupation of those engaged in the management of such property. Such persons are commonly said to be engaged in the real estate business. Since the phrase "a person doing business in this state" is fairly capable of a construction which will include a non-resident landowner, and since giving it that construction will promote the purpose the legislature had in view in enacting the section above cited, it is more probable than otherwise that it was the legislative intent that the property of debtors in the possession of such persons might be attached on trustee process under the provisions of the section.
Exception overruled.
All concurred.